Crew III, J.
Appeal from a judgment of the County Court of *980Albany County (Herrick, J.), rendered June 26, 2002, convicting defendant upon his plea of guilty of the crime of robbery in the second degree.
Defendant pleaded guilty to robbery in the second degree in satisfaction of a three-count indictment. Under the terms of the plea agreement, he was to be sentenced to a nine-year prison term to be followed by a five-year period of postrelease supervision, and waive his right to appeal. At sentencing, however, defendant made a pro se motion to withdraw his plea on the ground of ineffective assistance of counsel. County Court denied the motion and sentenced defendant in accordance with the plea agreement. Defendant now appeals.
Initially, we note that defendant’s voluntary waiver of the right to appeal precludes him from asserting ineffective assistance of counsel except to the extent that it allegedly impacted the voluntariness of his plea (see People v Clifford, 295 AD2d 697, 698 [2002], lv denied 98 NY2d 709 [2002]; People v Grant, 294 AD2d 671, 672 [2002], lv denied 98 NY2d 730 [2002]). In this regard, defendant contends that his trial counsel misled him and coerced him to plead guilty. Our review of the record, however, does not substantiate defendant’s assertions.
During the plea colloquy, defendant indicated to County Court that he understood the rights he was relinquishing by entering a guilty plea and had not been coerced or threatened to do so. He further stated that he had discussed the case with his attorney, including potential defenses, and was satisfied with counsel’s representation. The record also reveals that defense counsel made appropriate discovery requests and secured a favorable plea bargain. Under these circumstances, we conclude that defendant was provided meaningful representation (see People v Collins, 306 AD2d 695 [2003], lv denied 100 NY2d 619 [2003]; People v De Berardinis, 304 AD2d 914, 916 [2003], lv denied 100 NY2d 580 [2003]).
Mercure, J.P., Peters, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.